Citation Nr: 0805933	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-13 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to chemical exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION


This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in August 
2005, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied the 
benefits sought on appeal.  The veteran, who had active 
service from January 1951 to February 1954 and from September 
1954 to August 1971, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
veteran contends that his peripheral neuropathy is due to in-
service exposure as a fire fighter to chemicals, including 
chlorobromomethane and carbon tetrachloride.  There are two 
private medical opinions of record clearly indicating that 
the veteran's peripheral neuropathy may be due to his in-
service exposure to toxic chemicals.  

However, no attempt appears to have been undertaken to 
determine whether the veteran would have been exposed to 
chlorobromomethane and carbon tetrachloride during service in 
connection with his duties as a fire fighter.  Thus 
verification is necessary regarding the veteran's in-service 
exposure to toxic chemicals.  The Board also observes that 
the veteran has not been afforded a VA examination in 
connection with his current claim and the Board is of the 
opinion that a VA examination is necessary to determine the 
nature and etiology of the veteran's peripheral neuropathy.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should undertake all 
appropriate action to attempt to verify, 
through official channels, records 
pertaining to the types of chemicals used 
during the veteran's service as a fire 
fighter from 1954 to 1971, and 
specifically whether chemicals he would 
have been exposed to in connection with 
those service duties would have included 
chlorobromomethane and carbon 
tetrachloride.  

2.  After the development requested in 
the first paragraph has been complete, 
the veteran should be afforded an 
examination to determine the nature and 
etiology of any peripheral neuropathy.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, offer comments and 
an opinion as to the most likely etiology 
any currently diagnosed peripheral 
neuropathy.  The examiner is specifically 
requested to offer an opinion as to 
whether any currently diagnosed 
peripheral neuropathy is causally or 
etiologically related to exposure to 
chlorobromomethane and/or carbon 
tetrachloride.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



